Citation Nr: 1003913	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  06-21 269	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether the decision to sever connection for Type II 
diabetes mellitus was proper.

2.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
anxiety, depression, and adjustment disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Appellant and Ms. A.M.J.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The record shows the Appellant served in the U.S. Army 
Reserves at various times, including on active duty for 
special work (ADSW) from September 22, 1998 to December 1, 
1998; again on ADSW from May 1, 2001 to September 28, 2001; 
on active duty for training (ACDUTRA) from November 1, 2001 
to April 26, 2002; and on active duty from May 19, 2003 to 
September 26, 2003.  ADSW is a form of ACDUTRA.

This appeal to the Board of Veterans' Appeals (Board) has a 
complex procedural history worth explaining.  In a December 
2003 rating decision, the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, granted 
service connection for Type II diabetes mellitus, assigning a 
20 percent evaluation.  The medical evidence at that time 
showed this condition began during the Veteran's period of 
active duty from May 19, 2003 to September 26, 2003.  

Thereafter, in December 2003, the Veteran filed a claim for 
an increased rating.  In connection with that claim, 
additional medical evidence was submitted showing that her 
diabetes mellitus was actually first diagnosed on October 15, 
2002, so prior to her period of active duty from May 19, 2003 
to September 26, 2003.  As a result, in April 2004 the RO 
notified her that it was proposing to sever service 
connection for this condition effective August 1, 2004, since 
the evidence showed this condition had existed prior to her 
period of active duty and had not been aggravated during that 
period of service.  The RO further explained that the 
December 2003 rating decision granting service connection for 
Type II diabetes mellitus was based on clear and unmistakable 
error (CUE).  

In a July 2004 rating decision, the RO severed service 
connection for the type II diabetes mellitus, prospectively 
effective as of October 1, 2004.  In response, the Veteran 
contested that decision during a hearing in August 2004, 
which constitutes a timely notice of disagreement (NOD).  38 
C.F.R. §§ 20.201, 20.302 (2009); see also Gallegos v. 
Principi, 283 F.3d 1309 (Fed. Cir. 2002).

The RO, however, has not issued a statement of the case (SOC) 
or given her an opportunity to perfect her appeal to the 
Board by also filing a timely substantive appeal (VA Form 9 
or equivalent).  See 38 C.F.R. §§ 19.9, 20.200, 20.202, etc. 
(2009).  And the Court has clarified that, in this 
circumstance, the appropriate disposition is to remand the 
claim - rather than merely referring it.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

The RO, instead, treated the Veteran's hearing testimony as a 
new claim for service connection for type II diabetes 
mellitus, which the RO subsequently denied and the Veteran 
appealed.  Since, however, the Board is finding the severance 
of service connection for the diabetes improper, a remand to 
ensure compliance with these procedural requirements would 
unnecessarily delay the grant to which the Veteran is 
entitled by law.  The Court has held that such remands are to 
be avoided, whenever possible.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

This case since has been transferred to the RO in Lincoln, 
Nebraska, following the Veteran's relocation to that state.  
On August 11, 2006, she filed a claim for service connection 
for "residuals of an unreported sexual trauma."  She also 
claimed service connection for other disabilities.  In May 
2007 the Lincoln RO denied service connection for PTSD, a 
psychiatric disorder involving anxiety, depression, and 
adjustment disorder, a sleep disorder, and peripheral 
neuropathy of the right and left lower extremities.  She 
appealed that decision.  

In August 2009 the Veteran testified at a hearing at the RO 
in Atlanta, Georgia, before the undersigned Veterans Law 
Judge of the Board.  At the outset of the hearing she 
indicated that she wanted to continue her appeal for service 
connection for diabetes mellitus and PTSD, but wanted to 
withdraw her remaining claims for anxiety, depression, an 
adjustment disorder, a sleep disorder, and peripheral 
neuropathy in her lower extremities.  The Board therefore 
finds that the claims for service connection for a sleep 
disorder and peripheral neuropathy of the right and left 
lower extremities are withdrawn.  38 C.F.R. § 20.204 (2009).


Since, however, the Veteran is continuing her appeal for 
service connection for PTSD, she may not withdraw her claim 
for service connection for a psychiatric disorder involving 
anxiety, depression, and adjustment disorder at this time 
since these claims are intertwined until adjudicated.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any mental 
disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.)  In any event, because it 
requires further development, the Board is remanding this 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, DC, whereas the Board is going ahead and deciding 
the remaining claim concerning whether it was appropriate to 
sever service connection for the type II diabetes mellitus.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The grant of service connection for diabetes mellitus was not 
clearly and undebatably erroneous.


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus was 
improperly severed, and restoration of service connection for 
this condition is warranted.  38 U.S.C.A. §§ 5109A, 
5112(b)(10) (West Supp 2005); 38 C.F.R. §§ 3.105(d), 3.303 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The RO initially granted service connection for diabetes 
mellitus on the basis that it was first diagnosed during the 
Veteran's period of active duty from May 19, 2003 to 
September 26, 2003, but later severed service connection 
after evidence subsequently obtained showed this condition, 
instead, existed prior to that period of active duty and was 
not aggravated therein beyond its natural progression.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303(a), 
3.306.  Stated somewhat differently, service connection 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred in service if manifest to a 
compensable degree of at least 10-percent disabling within 
one year of discharge from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury 
or disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.  The presumption 
of soundness attaches only where there has been an induction 
examination during which the disability about which the 
Veteran later complains was not detected.  See Bagby v. 
Derwinski, 1 Vet.App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. 
§ 3.304(b), and that "[h]istory of pre- service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b) (1).  

The Court has held on multiple occasions that lay statements 
by a Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) 
(recorded history provided by a lay witness does not 
constitute competent medical evidence sufficient to overcome 
the presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

When no pre-existing condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003) 
and Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing 
that there was no increase in disability during service or 
that any increase in disability [was] due to the natural 
progress of the preexisting condition.  38 U.S.C.A. § 1153.  
If this burden is met, then the Veteran is not entitled to 
service-connected benefits.  However, if the government fails 
to rebut the presumption of soundness under section 1111, the 
Veteran's claim is one for service connection.  This means 
that no deduction for the degree of disability existing at 
the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322.

The term "Veteran" is defined, in relevant part, as "a person 
who served in the active military, naval, or air service . . 
. ."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d) (2009).  The 
term "active military, naval, or air service" includes active 
duty, any period of ACDUTRA during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from an injury, but 
not disease, incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident occurring during such training.  38 
U.S.C.A. § 101(23), (24); 38 C.F.R. § 3.6(a), (d).

If the claimant does not qualify as a "Veteran" with respect 
to a particular claim, the claimant is not entitled to 
certain legal presumptions, such as the presumption relating 
to certain chronic diseases and disabilities (38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309), the presumption of 
soundness (38 U.S.C.A. § 1111; 38 C.F.R. § 3.304), and the 
presumption of aggravation (38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306), which apply only to periods of active military 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the final rating 
decision granting service connection was "clearly and 
unmistakably erroneous," and only after certain procedural 
safeguards have been met.  38 C.F.R. § 3.105(d); see also 
Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. 
Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefore and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).



Service connection will be severed only where evidence 
establishes that it is clearly and unmistakably erroneous 
(the burden of proof being upon the Government).  See 38 
U.S.C.A. § 5109A; 38 C.F.R. § 3.105(d).  "Clear and 
unmistakable error" is defined as a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and a determination that there was CUE must be based on 
the record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

Although the same standards apply in a determination of CUE 
error in a final decision under section 3.105(a) and a 
determination as to whether a decision granting service 
connection was the product of CUE for the purpose of severing 
service connection, section 3.105(d) does not limit the 
reviewable evidence to that which was before the RO in making 
its initial service connection award.  Daniels, 10 Vet. App. 
at 480; see also Venturella v. Gober, 10 Vet. App. 340, 342-
43 (1997).

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that . . . a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Venturella, 10 Vet. App. at 342-43.

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of 
"clear and unmistakable evidence.").  It is an "onerous" 
evidentiary standard, requiring that the preexistence of a 
condition and the non-aggravation result be "undebatable."  
Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing 
Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Turning back now to the facts of this particular case.  The 
December 2003 rating decision granted service connection for 
Type II diabetes mellitus and assigned a 20 percent 
evaluation retroactively effective from September 27, 2003, 
the day after the Veteran was medically discharged from 
active duty due to diabetes mellitus.  The medical evidence 
at that time showed this condition had begun during her 
period of active duty from May 19, 2003 to September 26, 
2003.

In an April 2004 rating decision, however, the RO proposed to 
sever service connection for the diabetes based on newly 
submitted medical records showing the condition had actually 
first been diagnosed earlier - on October 15, 2002.  The RO 
therefore determined this condition had pre-existed that 
period of active duty service from May 19, 2003 to September 
26, 2003, and had not been aggravated during that period of 
service either.

In a July 2004 rating decision, the RO severed service 
connection for the diabetes, prospectively effective as of 
October 1, 2004.  But for the reasons and bases set forth 
below, the Board finds that the severance by the RO was 
improper.  Consequently, restoration of service connection 
for the type II diabetes mellitus is warranted from the date 
of severance on October 1, 2004.  



In severing service connection, the RO correctly pointed out 
that the Veteran's diabetes mellitus was first diagnosed on 
October 15, 2002, so prior to her period of active duty which 
began on May 19, 2003.  Thus, although there is no mention of 
diabetes mellitus at the time she began her period of active 
duty on May 19, 2003, clear and unmistakable evidence shows 
that it existed prior to service.  38 U.S.C.A. §§ 1111, 1137.  
See also 38 C.F.R. § 3.303(c) indicating that, in regards to 
pre-service disabilities noted in service, there are medical 
principles so universally recognized as to constitute fact 
(clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service 
is established no additional or confirmatory evidence is 
necessary.  Section 3.303(c) goes on to indicate this 
determination includes situations where the manifestation of 
symptoms of chronic disease from the date of enlistment, or 
so close thereto, that the disease could not have originated 
in so short a period will establish pre-service existence 
thereof.  

To fully rebut the presumption of sound condition, however, 
VA also must show by clear and unmistakable evidence that her 
diabetes mellitus was not aggravated by her service during 
this period in question.  And the mere fact that she was 
medically discharged from this period of service on September 
26, 2003, because of diabetes mellitus is, itself, proof that 
VA did not meet this significant burden of showing the 
condition had not chronically worsened during this period of 
service.  See Vanerson v. West, 12 Vet. App. 254 (1999) 
(quoting Webster's New World Dictionary 1461 (3rd Coll. Ed. 
1988)) (noting that "the word 'unmistakable' means that an 
item cannot be misinterpreted and misunderstood, i.e. it is 
undeniable.").  This, alone, renders the RO's severance of 
service connection for the Veteran's diabetes mellitus 
improper.  

The burden of proof necessary to sever service-connected is 
upon the Government.  In this instance, although the medical 
evidence shows the Veteran's diabetes mellitus was first 
diagnosed prior to her period of active duty from May 19, 
2003 to September 26, 2003, VA did not prove its burden of 
showing by clear and unmistakable error that it was not 
aggravated by her service during that period.  


Accordingly, the Board concludes the RO did not commit CUE in 
December 2003 by granting service connection for diabetes 
mellitus, even when considering the additional information 
and evidence subsequently obtained.  The Board must therefore 
conclude that the July 2004 rating decision, wherein the RO 
severed service connection for diabetes mellitus, was not 
proper.  Thus, restoration of service connection for diabetes 
mellitus is warranted.  38 C.F.R. § 3.105(d).

In light of this favorable outcome, there is no need to 
discuss whether VA has satisfied its duties to notify and 
assist the Veteran with his claim pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq.


ORDER

Service connection for Type II diabetes mellitus is 
reinstated.


REMAND

The Veteran claims that she suffers from a psychiatric 
disorder as a result of an alleged sexual assault while on 
active duty in June 2001.  Unfortunately, the Board finds 
that additional development is required before it can 
adjudicate this claim.  

Service connection for PTSD requires:  [1] a current medical 
diagnosis of the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV, presumed to include the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor); [2] credible supporting evidence that the 
claimed in-service stressor(s) actually occurred; and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2009).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).



It is unclear whether the Veteran has the requisite diagnosis 
of PTSD.  In August 2006, the Veteran sought VA treatment for 
depression and anxiety related to her report of military 
sexual trauma.  The clinician indicated that the Veteran's 
symptoms were suggestive of PTSD, but that further assessment 
would be required to confirm this diagnosis.  However, it 
does not appear from the record that further testing was 
conducted.  As such, a VA examination to determine whether 
she has PTSD is warranted.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 
C.F.R. § 3.159(c)(4).

A VA examination would also be helpful to determine whether 
the underlying stressor of a sexual assault actually 
occurred, as no records corroborate her account.  VA 
recognizes that, because a personal assault is a personal and 
sensitive issue, many incidents are not officially reported, 
which in turn creates a proof problem in establishing they 
did.  It is not unusual for there to be an absence of service 
records documenting the events the veteran has alleged.  
Therefore, evidence from sources other than the Veteran's 
service records may corroborate an account of a stressor 
incident that is predicated on a personal assault.  See, 
e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  Examples 
of such evidence include, but are not limited to:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3) (2007).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In this case, unfortunately, the incident of an alleged 
sexual assault has not been verified.  There are also no 
available service personnel records which might help verify 
the alleged incident.  Although the Board must make the 
ultimate finding of fact concerning whether the claimed 
assault occurred, VA regulation provides that VA may submit 
any evidence it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).  
Thus, if the VA examiner believes that the Veteran suffers 
from PTSD, the examiner should also state whether he or she 
believes that a personal assault occurred in service that 
underlies the diagnosis.  

With respect to the Veteran's other psychiatric disorders, 
including anxiety, depression, and adjustment disorder, the 
record suggests that these may have been either caused or 
aggravated by her now service-connected diabetes mellitus.  
This is significant because VA regulation states that a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a).  Secondary service connection may also be 
established for a nonservice-connected disability which is 
aggravated by a service connected disability.  In such an 
instance, the Veteran may be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Thus, the VA examiner should also determine whether the 
Veteran's has a psychiatric disorder, other than PTSD, that 
was either caused or aggravated by her service-connected 
diabetes mellitus.  See McLendon, 20 Vet. App. at 85, citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether she has a psychiatric disorder, 
including PTSD, anxiety, depression, and 
adjustment disorder, as a result of 
service or her service-connected diabetes 
mellitus.  The claims file, including a 
complete copy of this remand, must be 
made available to the designated examiner 
for a review of the pertinent medical and 
other history.  

Following a review of the veteran's 
claims file, completion of the 
examination, and receipt of all test 
results, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that the Veteran was assaulted 
in service.

If it is determined that a personal 
assault occurred in service, or at least 
as likely as not did, the examiner must 
then determine whether the Veteran has 
PTSD at least partly as a consequence of 
that assault.  The examiner should 
utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV) in arriving at 
diagnoses and identify all existing 
psychiatric diagnoses.  If PTSD is 
diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.

If a psychiatric disorder other than PTSD 
is diagnosed, the examiner should state 
whether it is at least as likely as not 
that it is somehow related to her already 
service-connected diabetes mellitus - 
that is, either proximately due to, the 
result of, or permanently aggravated by 
this condition.



2.  Then readjudicate the Veteran's claim 
of entitlement to service connection for 
a psychiatric disorder, to include PTSD, 
anxiety, depression, and adjustment 
disorder, in light of the additional 
evidence.  If the claim is not granted to 
her satisfaction, send her and her 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


